CIVIL APPEALS - CERTIFICATE 

                                       To Be Filed with Court of Appeals 

                                         TRIAL COURT NO. 14209B 

                                                                                      FILED IN
STRUCTURAL INSULATED PANEL                                                     4th COURT
                                                                    IN THE DISTRICT      OF APPEALS
                                                                                     COURT
TEXAS, LP AND MATTAM ENTERPRISES, L.L.C.                                         SAN ANTONIO, TEXAS
                                                                                11/16/2015 2:40:40 PM
VS                                                                  198TH JUDICIALKEITH   E. HOTTLE
                                                                                    DISTRICT
                                                                                         Clerk
STEVEN M. CHAPMAN AND CYNTHIA C. CHAPMAN                            KERR COUNTY, TEXAS

Date Notice of Appeal Filed:         November li\ 2015

1. 	 Has a motion for new trial been filed:        X        Yes   SEPTEMBER 22ND, 2015

     Will a motion for new trial be filed:         - - -Yes              No
                                                 TH
2. Date of Judgment signed: AUGUST 26                 ,   2015

3. 	 The Honorable M. Rex Emerson presided at trial.

4. 	 The Appellant is represented by: VERNON HARRISON SBN 09132000
       11645 Hwy 6 S #53, Sugar Land, Tx 77498 (830)329-2658

5. The Appellee is represented by: 	ALBERT D PATTILLO SBN 15623350
     280 Thompson Drive, Kerrville, Tx 78028830-257-8080

6. Supersedeas Bond       -----was or          X          was not filed. Amt.$--------------

7. Name & Address of Court Reporter: Paula Beaver, 830-537-4724
      PO Box 233, Comfort, Tx 78013

8. Type of Case: Other Injury or Damages
                                 4-\-..
Witness my hand this the     'l.J?    day of November, 2015

Robbin Burlew
Kerr County District Clerk
., 



                                              Case No. 14209B

       STRUCfURAL INSULATED                           )        IN THE DISTRICI' COURT 

       PANELS TEXAS, LP AND                           (

       MA'ITAM ENTERPRISES, L.L.C.                    )

                                                      (	       198TB JUDICIAL DISTRICI'
       V. 	                                           )
                                                      (
       STEVEN M. CHAPMAN AND                          )                                 FILED~/~d             2O/S
       CYNTHIA C. CHAPMAN                             (        KERR COUNTY, TEXAS           @     :   S'l5 .1£M­
                                           NOTICE OF APPEAL


                This Notice ofAppeal is filed by STRUCTURAL INSULATED Pr>c."..:.--. 


          AND MATTAM ENTERPRISES, L.L. C., hereafter called APPELLANTS, Plaintiffs in this 


          cause and they seek to alter the trial court's ORDER GRANTING DEFENDANT'S 


          MOTION FOR FINAL SUMMARY JUDGMENT and the order ofthe trial court denying 


          Plaintiff's Motion for Continuance and would show the court as follows: 



                                                           L

                  1.1 	   The Trial Court. cause number, and style of the case are listed in the caption of

                          this case as shown above.



                                                       n.
                  2.1 The Order described above is a final and appealable order and was signed on

                August 26, 2015, and the PlaintiftlAppellant's Motion for New Trial having been over­

                ruled by operation of law on November 9,2015.



                                                       Ill.

                  3.1 The Appellants named above, acting through their attorney of record, desire to

                appeal all portions of the order and the trial court's denial of Plaintiff/Appellant's
•


             motion for continuance, and does hereby file this notice of appeal with the clerk of the

             trial court., the District Clerk of Kerr County, Texas.



                                                     IV.

                4.1 This appeal is being taken to the Fourth (4TH) Court of Appeals, in San Antonio,

             Texas.


                                                      v.
                5.1 The names of the parties filing this notice of appeal are Structural Insulated

             Panels Texas, LP and Mattam Enterprises, L.L.C.




                                                                 VERNON            SON
                                                                 ATTORNEY FOR
                                                               PLAINTIFFIAPPELLANTS
                                                                 11645 Hwy 6 S #53
                                                                 Sugar Land, Texas 77498
                                                                 830-329-2652
                                                                 SBN 09132000
                                                              Email: vlharrisonjr@yahoo.com




                                         CERTIFICATE OF SERVICE
       I, Vernon Harrison, do hereby certify that a true and correct copy of the above and foregoing
     Notice of Appeal was furnished to all parti~,l!ndlor their counsel as required by the Texas Rules
     ofCivil and Appellate Procedure on the ~\l'day of ovember,2015.
                                         Case No. 141098

STRUCTURAL INSULATED                            )        IN THE DISTRICT COURT
PAMELS TEXAS, LP AND                            (
MATTAM ENTERPRlSES,LLC.                         )
                                                (        198TH JUDICIAL DISTRICT
V.                                              )
                                                (
STEVEN M. CHAPMAN AND                           )
CYNmIA c. CHAPMAN                               (        KERR COUNlY, TEXAS


                                    MOTION FOR NEW TRIAL


             STRUCTURAL INSULATED PANELS TEXAS, LP AND MATTAM
     ENTERPRISES, L.L.C., hereafter called PLAINTIFFIMOVANT, moves this Court to set
     aside the summary judgment rendered against them on August 26,2015, and grant them a
     new trial in this cause.

                                                    L

             1.1 	    This Motion is presented within the time limits prescribed by the Texas Rules
                      ofCivil Procedure for a Motion for New Trial.


                                                    IL

             2.1 The Court erred in failing to grant the motion for continuance filed by
          PlaintifflMovant prior to the hearing. The Defendants provided no notice to
          PlaintiffIMovant ofthe date and time of the hearing set to hear the motion for summary
          judgment. Actual notice was not received by PlaintiffIMovant until 20 days prior to the
          hearing instead of the 21 days required by Rule 166a. The PlaintifflMovant did not
          have adequate time to prepare and the motion for continuance should have been granted.

             2.2 The Court's sustaining of Defendants' objections to documents 1,2,3,4, & 5 was
          not justified by the filets or argument of counsel. The said documents were llroperly
          attached to valid affidavit~ and went to show that the PlaintiffIMovant had a valid claim
          against the Defendants.

             2.3 The Court erred in Granting Defendants' objection to the affidavit of Vernon
          Harrison.
            2.4· The Court erred in sustaining Defendants' objection to the affidavit of Matt
          Moser.
             2.5 The Court erred in sustaining Defendants' objection to the affidavit of Tom
          Moser.


                                                    m.
             3.1 The Court's Order Granting Defendants' Motion For Final Summary Judgment is
          not supported by the law or the facts in light of the Court's error in 1) failing to grant
       PlaintiffIMovant's Motion for Continuance, and 2) granting objections to all of
       PlaintiffIMovant' s proffered summary judgment evidence.
          3.2 There is evidence to sustain and support PlaintiffIMovant's causes of action, and
       the Court should have denied the motion for summary judgment and allowed the case to
       proceed to trial.

                                              IV.

          4.1 PlaintiffIMovant bas meritorious claims against the Defendants.•
          4.2 The granting ofa new trial will not prejudice the other party to this cause.
          4.3 PlaintiffIMovant is ready, able and willing to go to trial immediately and no
       delay, harm or prejudice will occur to the other party as a result of PlaintifflMovant's
       motion.
                                            PRAYER.


          PlaintifflMovant prays that after notice that the Court bold a hearing, and after such
       hearing the summary judgment rendered in this cause be set aside and that
       PlaintiffIMovant be granted a new trial.




                                  CERTIFICATE OF SERVICE 

  I, Vernon Harrison, do h e Yr¥bify that a true and correct copy ofthe above and foregoing

Motion for New Trial was furnis to all parties and/or their counsel as required by the Texas
Rules ofCivil Procedure on         y of September,-.. 2015.


                                                       ~~
                                               ,           .


                                               ;'''--.;/         '"   .

                                                VERN~~'~                                                                      FllE02"'"       :2" _20..;s­
                                                                           @}r: ss:.., ft.JA
                                                                              ROBBIN BURLEW
                                                                        District Cle  rr C unty, TX
                                                                                  ,
                                           NO. 14209B

STRUCTURAL INSULATED PANELS 

TEXAS, LP AND MATTAM 

ENTERPRISES, L.L.C. 

Plaintiffs,                                      §

                                                 §
v.                                               § 198TH JUDICIAL DISTRICT
                                                 §
STEVEN M. CHAPMAN AND                            §
CYNTHIA C. CHAPMAN                               §
Defendants.                                      § OF KERR COUNTY, TEXAS

                            ORDER GRANTING 

             DEFENDANTS' MOTION FOR FINAL SUMMARY JUDGMENT 


       On this day, the Court heard and considered Defendants Steven M. Chapman and Cynthia

C. Chapman's Motion for No·Evidence Summary Judgment, and the response thereto, and after

reviewing the evidence and hearing the arguments, the Court finds that the Motion should be

GRANTED.

       IT IS THEREFORE ORDERED that the Plaintiffs take nothing, and their suit against

Defendants is dismissed with prejudice to re-file.

       IT IS FURTHER ORDERED that Plaintiffs, Structural Insulated Panels Texas, LP and

Mattman Enterprises, L.L.C., jointly and severally, shall immediately pay to Defendants Steven

M. Chapman and Cynthia C. Chapman, the sum of $
                                                       7
                                                           ff'         as reasonable and necessary

attorney fees.

       This is a full and final judgment disposing of all issues and parties, and is appealable.

       Let execution issue.

        SIGNED on    U        2.(..   ,2015.